United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.P., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mamaroneck, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1645
Issued: March 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On August 30, 2018 appellant filed a timely appeal from a July 20, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant has met her burden of proof to establish that her left knee
internal derangement was causally related to the accepted March 29, 2018 employment injury.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the July 20, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

FACTUAL HISTORY
On April 10, 2018 appellant, then a 43-year-old city carrier assistant, filed a traumatic
injury claim (Form CA-1) alleging that, on March 29, 2018, she sustained a left knee injury when
she was struck by a metal object while in the performance of duty. On the reverse side of the claim
form, the employing establishment indicated that appellant stopped work on March 30, 2018 and
returned to work on April 1, 2018. By decision dated July 20, 2018, OWCP accepted appellant’s
claim for left knee contusion.
In both a medical report and a duty status report (Form CA-17) dated April 4, 2018,
Dr. Cathleen Bechan-Dugan, Board-certified in family medicine, diagnosed a “left knee injury.”
She indicated that appellant could return to work with restrictions on April 4, 2018.
In a letter dated April 18, 2018, the employing establishment controverted appellant’s
claim regarding Dr. Bechan-Dugan’s April 4, 2018 opinion that appellant could return to work in
a modified-duty capacity with restrictions.
By development letter dated April 20, 2018, OWCP noted that appellant’s injury initially
appeared to be a minor injury that resulted in minimal or no lost time from work. Consequently,
it administratively approved a limited amount of medical expenses. However, OWCP indicated
that the case was reopened for consideration because the employing establishment had challenged
her claim. It advised appellant on the deficiencies of her claim. OWCP requested additional
factual and medical evidence and provided a questionnaire for her completion. It afforded
appellant 30 days to submit the requested information.
In a medical report dated March 29, 2018, received by OWCP on May 14, 2018,
Dr. Jennifer Galjour, a physician specializing in emergency medicine, examined appellant and
diagnosed left knee contusion and left knee pain.
By letter dated May 17, 2018, OWCP advised appellant that their initial development letter
dated April 20, 2018 had not been mailed to her correct address, therefore she would be afforded
another 30 days to submit the necessary evidence.
In a progress report dated April 4, 2018, received by OWCP on June 11, 2018, Dr. BechanDugan indicated that appellant was working without restrictions and diagnosed “left knee injury.”
In a progress report dated April 9, 2018, received by OWCP on June 15, 2018, Dr. Juan
Gonzalez, a physician specializing in emergency medicine, noted a diagnosis of left knee
contusion.
In a medical report dated June 20, 2018, Dr. Wilson Arnold, Board-certified in orthopedic
surgery, examined appellant and diagnosed an unspecified internal derangement of the left knee.
He indicated that appellant could not return to work because she was disabled.
On July 11, 2018 appellant filed a claim for leave without pay (LWOP) (Form CA-7) for
the dates May 12 to June 22, 2018 for the diagnosed medical condition of left knee internal
derangement.

2

In a subsequent development letter regarding the claim for LWOP dated July 20, 2018,
OWCP advised appellant that the evidence received to date was insufficient to support her claim
for compensation, and additional evidence was needed to establish disability for work during the
entire period claimed. It noted that appellant’s physician was required to submit a complete and
comprehensive narrative report, which included a history of her injury and a thorough explanation
with objective findings, as to how the accepted employment-related condition was solely the
reason she was no longer able to perform the duties of her position when she stopped work on
March 30, 2018. OWCP afforded appellant 30 days to submit the requested information.
By decision dated July 20, 2018, OWCP accepted appellant’s claim for left knee contusion.
Also, by separate decision dated July 20, 2018, OWCP denied appellant’s claim for
compensation with regard to the diagnosed medical condition of left knee internal derangement.
It found that she had not submitted a well-reasoned medical opinion supported by objective
findings as to how the accepted employment event either directly caused or aggravated the
diagnosed medical condition of left knee internal derangement.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.4 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.5
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical evidence.6 The opinion of the physician must be based on a
complete factual and medical background of the claimant, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the employee.7
Neither the mere fact that a disease or condition manifests itself during a period of employment,

3

Supra note 1.

4

J.P., Docket No. 18-1165 (issued January 15, 2019); Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55
ECAB 179 (2003).
5

J.P., id. See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB
530 (2004).
6

G.N., Docket No. 18-0403 (issued September 13, 2018); Jacqueline M. Nixon-Steward, 52 ECAB 140 (2000).

7
K.V., Docket No. 18-0723 (issued November 9, 2018); Leslie C. Moore, 52 ECAB 132 (2000); Gary L.
Fowler, 45 ECAB 365 (1994).

3

nor the belief that the disease or condition was caused or aggravated by employment factors or
incidents is sufficient to establish causal relationship.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her left
knee internal derangement was causally related to the accepted March 29, 2018 employment
injury.
Appellant’s claim has been accepted for the condition of left knee contusion; however, she
subsequently filed a claim for wage loss from May 12 to June 22, 2018 for the diagnosed medical
condition of left knee internal derangement. With regard to the diagnosed medical condition of
left knee internal derangement, the only medical report of record that diagnosed internal
derangement of the left knee was the June 20, 2018 report from Dr. Arnold. Dr. Arnold diagnosed
left knee internal derangement, but provided no opinion regarding causal relationship. Medical
evidence that does not offer an opinion regarding the cause of the employee’s condition is of no
probative value on the issue of causal relationship.9 A medical opinion should reflect a correct
history and offer a medically sound explanation by the physician of how the specific employment
incident physiologically caused or aggravated the diagnosed condition.10 As Dr. Arnold’s report
is deficient in this regard, his report is of no probative value.11
The Board therefore finds that appellant has not met her burden of proof to establish that
her left knee internal derangement was causally related to the accepted March 29, 2018
employment injury as she failed to submit sufficient medical evidence setting forth a rationalized
opinion on the issue of causal relationship.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her left
knee internal derangement was causally related to the accepted March 29, 2018 employment
injury.

8

J.P., supra note 4; Dennis M. Mascarenas, 49 ECAB 215 (1997).

9

See S.M., Docket No. 18-1547 (issued January 28, 2019).

10

R.K., Docket No. 17-0151 (issued December 12, 2018); J.M., Docket No. 17-1002 (issued August 22, 2017).

11

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

ORDER
IT IS HEREBY ORDERED THAT the July 20, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

